                             Case 20-11884-KBO             Doc 139       Filed 09/02/20        Page 1 of 3




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                                       Debtor.                           Re: Docket Nos. 36 and 133



                       NOTICE OF FILING REVISED PROPOSED ORDER (I) APPROVING THE
                    DISCLOSURE STATEMENT; (II) APPROVING SOLICITATION AND VOTING
                  PROCEDURES, INCLUDING (A) FIXING THE RECORD DATE, (B) APPROVING
                    THE SOLICITATION PACKAGES AND PROCEDURES FOR DISTRIBUTION,
                  (C) APPROVING THE FORM OF BALLOT AND ESTABLISHING PROCEDURES
                  FOR VOTING, AND (D) APPROVING PROCEDURES FOR VOTE TABULATION;
                 (III) SCHEDULING A CONFIRMATION HEARING AND ESTABLISHING NOTICE
                     AND OBJECTION PROCEDURES; AND (IV) GRANTING RELATED RELIEF

                              PLEASE TAKE NOTICE THAT on July 30, 2020, Tonopah Solar Energy,

             LLC (the “Debtor”) filed the Debtor’s Motion for an Order (I) Approving the Disclosure

             Statement; (II) Approving Solicitation and Voting Procedures, Including (A) Fixing the Record

             Date, (B) Approving the Solicitation Packages and Procedures for Distribution, (C) Approving

             the Form of Ballot and Establishing Procedures for Voting, and (D) Approving Procedures for

             Vote Tabulation; (III) Scheduling a Confirmation Hearing and Establishing Notice and

             Objection Procedures; and (IV) Granting Related Relief [Docket No. 36] (the “Motion”) with

             the United States Bankruptcy Court for the District of Delaware (the “Court”). Attached as

             Exhibit A to the Motion was a proposed form of order (the “Proposed Order”) granting the

             relief requested in the Motion.

                              PLEASE TAKE FURTHER NOTICE THAT subsequent to the filing of the

             Motion, the Debtor revised the Proposed Order (the “Revised Proposed Order”) to, among


             1
               The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is
             Tonopah Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah,
             NV 89049.

26985167.1
                       Case 20-11884-KBO       Doc 139     Filed 09/02/20    Page 2 of 3




         other things, address informal comments received from the Office of the United States Trustee

         for the District of Delaware (the “U.S. Trustee”) and Brahma Group, Inc. (“Brahma”). A copy

         of the Revised Proposed Order is attached hereto as Exhibit A. For the convenience of the Court

         and other interested parties, a blackline (without exhibits) comparing the Revised Proposed

         Order against the Proposed Order is attached hereto as Exhibit B. The Revised Proposed Order

         resolves the U.S. Trustee’s and Brahma’s informal comments.

                        PLEASE TAKE FURTHER NOTICE THAT the Debtor intends to seek entry

         of the Revised Proposed Order at the hearing currently scheduled for September 4, 2020 at 10:00

         a.m. (ET) (the “Hearing”). The Debtor reserves all rights to modify the Revised Proposed Order

         at or prior to the Hearing.


                                            [Signature page follows]




26985167.1
                                                       2
                     Case 20-11884-KBO   Doc 139     Filed 09/02/20   Page 3 of 3




         Dated:   September 2, 2020      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                         /s/ Allison S. Mielke
                                         Edmon L. Morton (No. 3856)
                                         Matthew B. Lunn (No. 4119)
                                         Allison S. Mielke (No. 5934)
                                         Jared W. Kochenash (No. 6557)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253
                                         Email: emorton@ycst.com
                                                  mlunn@ycst.com
                                                  amielke@ycst.com
                                                  jkochenash@ycst.com

                                         -and-

                                         WILLKIE FARR & GALLAGHER LLP

                                         Matthew A. Feldman (admitted pro hac vice)
                                         Paul V. Shalhoub (admitted pro hac vice)
                                         Andrew S. Mordkoff (admitted pro hac vice)
                                         Ciara A. Copell (admitted pro hac vice)
                                         787 Seventh Avenue
                                         New York, New York 10019-6099
                                         Tel: (212) 728-8000
                                         Fax: (212) 728-8111
                                         Email: mfeldman@willkie.com
                                                pshalhoub@willkie.com
                                                amordkoff@willkie.com
                                                ccopell@willkie.com

                                         Co-Counsel to the Debtor and Debtor in Possession




26985167.1
                                                 3
